VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attn: Sharon Blume, Assistant Chief Accountant Re: BankUnited, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed February 25, 2013 File No. 001-35039 Dear Ms. Blume: On behalf of BankUnited, Inc. (the “Company”), we are submitting this letter in response to the comment of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the Staff’s letter, dated July 23, 2013, relating to the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Commission on February 25, 2013 (the “10-K”). For the Staff’s convenience, the Staff’s comment has been reproduced below in italics, with the response to a particular bullet set out immediately under the bullet. The headings and numbered paragraphs in this letter correspond to the headings and numbered paragraphs in the Staff’s comment letter. Capitalized terms used but not defined herein have the meanings given to them in the 10-K. Form 10-K for Fiscal Period Ended December 31, 2012 Note 5. Loans and Allowance for Loan and Lease Losses, page F-39 1. Please provide us with examples and related calculations of the following. Please note that the information requested is for informational purposes and, therefore, need not represent your actual loans pools. Representative examples will be sufficient. Response: The following base case assumptions underlie the representative example utilized by the Company in its response.The tables herein are provided in order to illustrate the example and may not sum due to rounding. · A bank acquires a group of delinquent loans that each individually meet the scope of FASB ASC 310-30 for $150.Based on the homogenous nature of the group of loans, the bank assembles the loans into a single pool. · The bank initially expects to collect cash flows of $550 over five years which will generate an annualized level yield of approximately 81% over the life of the pool. This is the discount rate that equates the present value of expected cash flows over the life of the pool to its purchase price. · Expected cash flows include $50 per year from resolution of loans and an additional $300 in the second year from the sale of loans to a third party via an auction.The actual population of loans identified for sale will be determined during the second year based on facts and circumstances pertinent at that time. · Contractual cash flows, which, for simplicity of this example, are assumed to equal the unpaid principal balance (“UPB”), total $1,000 for the pool of loans. · The bank expects to incur a 45% loss on each dollar of UPB resolved or sold. · Loans resolved, whether by sale, foreclosure or other means, are removed from the pool when resolved at carrying value (“CV”), which is equal to the UPB of the loans multiplied by one minus the nonaccretable discount percentage, or expected loss percentage, for the pool as of the last cash flow reforecast. o nonaccretable discount percentage of 45% $450 of expected loss / $1,000 of UPB Table 1 below presents an overview of these assumptions: Table 1 – Original Expectations Contractual cash flows $ Nonaccretable difference $ ) Expected cash flows $ Accretable yield $ ) Carrying value $ Nonaccretable discount percentage 45 % Accretion rate 81
